Title: From Alexander Hamilton to James McHenry, 10 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York Sept. 10th. 1799
          
          I have the honor to inclose two letters one for the commanding Officer at Fort Mifflin the other for Major Adlum their Objects will appear on perusal. perhaps you may think it expedient to give some Special direction to the Quarter Master General, for assisting the conveyance of Masseys Compy. If you see no objection you will please to forward the letters. The arrangement as relative to this company is conformable in concert with General Pinckney. The disposition of artillery of which you are possessed assigns this company to Major Ford’s Battalion, which is itself allotted to the Posts in N. Carolina, Virginia and Maryland.
          With great respect &c
          Secy. of War
        